oC Oo SN DB OH FF WY NY Ke

YO WN BC FPO KR BP BR BD BR mm i ee ee
ao NN ON BP WY NY |—|& OD BO CO HI HR Nr BP W NBO FSH OC

 

 

HONORABLE RICHARD A. JONES

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
CANAL INSURANCE COMPANY,
laint
aintitt, Case No. 2:18-cv-01833-RAJ
v. ORDER
TEMESGEN MENGESTE and
YOHANNES EWNETU,
Defendants.

 

 

I. INTRODUCTION
Before the Court is Plaintiff Canal Insurance Company’s (“Canal”) Motion for an
Order Permitting Service by Publication. Dkt. #9. For the reasons below, the Court
DENIES the motion.
Il. BACKGROUND
This action arises out of a King County Superior Court lawsuit regarding an accident
that occurred in Seattle on January 30, 2016. Dkt.#1. Defendants Yohannes Ewnetu and
Temesgen Mengeste were LLC members of Alpha Intermodal LLC, a trucking company.
Id., | 3.6. Mengeste brought the King County action, alleging he was seriously and
permanently injured when a semi-truck driven by Ewnetu drove over his legs. Jd., ] 3.12;
Dkt. # 8, § 3.12.
Mengeste claims that Ewnetu is entitled to coverage under an insurance policy

issued by Canal to Alpha Intermodal LLC. Jd., 41.1. Canal disputes coverage and brings

ORDER - 1

 
oO CO YN DN A FP W NHN

NO NYO NO NO HN NHN NH WN HN Hee KF = Sse oe ee
aoa NI NHN WA FBP WY NY K|&§ Oo O DB AIT DH A BR WH NO KH OC

 

 

this lawsuit seeking declaratory relief. Jd., J 4:3, 4.4. Canal further states that, despite
reasonable efforts to serve Mengeste, it has been unable to locate him. Dkt. # 10. Canal
now seeks an order from this Court permitting service on Ewnetu by publication. Dkt. #
10.

II. DISCUSSION

Canal attempted to serve Ewnetu with the Summons and Complaint using a process
server, but was unable to locate him. Dkt. # 10,44. Following that attempt, Canal’s
counsel sent the Summons and Complaint to Ewnetu by certified and regular mail on
January 31, 2019 to the address last known to Canal. /d. According to the tracking history
for the certified letter, notice was left at that address on February 2nd, it was not claimed,
and it was returned to Canal’s counsel on March 12th. Jd. Counsel further states that
Mengeste had similar issues trying to serve Ewnetu in the underlying King County action.
Id., 5. Canal now argues that Federal Rule of Civil Procedure 4 and RCW 4.28.100
permit service on Ewentu by publication. Dkt. #9 at 4-7.

Federal Rule of Civil Procedure 4 allows for service on individuals by complying
with state law regarding service. Fed. R. Civ. P. 4(e), Washington’s statute on publication
by service, RCW 4.28.100, permits the following:

When the defendant cannot be found within the state, and
upon the filing of an affidavit of the plaintiff, his agent, or
attorney, with the clerk of the court, stating that he believes
that the defendant is not a resident of the state, or cannot be

found therein ... the service may be made by publication of
the summons ... in any of the following cases:

(2). When the defendant, being a resident of this state, has
departed therefrom with intent to defraud his creditors, or to
avoid the service of a summons, or keeps himself concealed
therein with like intent

RCW 4.28.100.

ORDER ~ 2

 
o Oo ND OA HR WY LO =

NO NHN NY KN KN KN PN NS Be Re ee eee Re Se ee
oN NHN A BP WY NY $|&§ OGD OO Be aD HR A BP W NYO K& C

 

 

Washington courts have also held that, when a plaintiff possesses information that
might reasonably assist in determining a defendant’s whereabouts but fails to pursue that
information, the plaintiff has not made an honest and reasonable effort to permit service by
publication. Boes v. Bisiar, 94 P.3d 975, 979 (Wash. App. 2004); Brenner v. Port of
Bellingham, 765 P.2d 1333 (Wash. App. 1989). To comply with RCW 4.28.100, a plaintiff
must make an honest and reasonable effort to find the defendant. Carson v. Northstar
Development Co., 814 P.2d 217 (Wash. App. 1991). For this reason, an affidavit
supporting service by publication should identify steps taken to personally serve the
defendant and should demonstrate reasonably diligent efforts to serve the defendant.
Charboneau Excavating, Inc. v. Turnipseed, 75 P.3d 1011 (2003) (finding plaintiff did not
exercise reasonable diligence where it had not followed up on information regarding the
defendant’s location); Bruff v. Main, 943 P.2d 295 (Wash. App. 1997). A plaintiff need
not exhaust all conceivable means of personal service before service by publication.
Carson, 814 P.2d at 221. “A plaintiff need only follow up on that information possessed
by the plaintiff which might reasonably assist in determining a defendant’s whereabouts.”
Id.

Here, the evidence provided by Canal in support of the motion indicates that
Ewnetu’s sister told investigators that he moved back to Ethiopia. Dkt. # 10 at 17. Canal
fails to indicate what efforts were used in trying to locate and serve Ewentu in Ethiopia and
instead concludes, based on a declaration from Mengeste’s counsel, that Ewentu departed
Washington “with intent to defraud his or her creditors, or to avoid the service of a
summons, or keeps himself or herself concealed therein with like intent.” Dkt. # 10, { 7.
However, conclusory allegations and bare recitations of the statutory factors are
insufficient to permit service by publication. Bruff, 943 P.2d at 297 (denying motion for
service by publication where affidavits contained no facts clearly suggesting that
defendant’s change of residence, or any other conduct, was undertaken with the intent

required by RCW 4.28.100(2)). Without more, there is little to suggest that Ewentu took

ORDER -— 3

 
oOo Oo SI HD A BP W YPN &

NY NO KN KN DY DY DO RD Rm ei a ea ee
oo SN NSN A BP WOW YH KF DT OO DO DQ HD DAD BP WH NB fF OC

 

 

any action with the intent to avoid service in this lawsuit. There could be a host of reasons
for why Ewentu returned to Ethiopia in the years since the January 2016 accident and prior
to the lawsuits. Accordingly, the Court finds that Canal has failed to show the requisite
effort needed for service for publication.

Canal also contends that service by publication is appropriate because this is an
action regarding personal property in which Ewnetu may have a claimed interest. See
RCW 4.28.100(6) (permitting service by publication in certain circumstance when the
subject of the action is real and personal property). However, Canal has not provided any
authority, nor has the Court found any, that leads to the conclusion that an insurance policy
is personal property for purposes of RCW 4.28.100(6). See also 16 Couch on Ins. § 231:42
(referring to Illinois case which notes that no case has held that competing or adverse
claims to the proceeds of an insurance policy could proceed to an adjudication by in rem
process). Therefore, the existence of an insurance policy is insufficient here to permit
publication by service.

The Court DENIES Plaintiffs motion.

IV. CONCLUSION
For the reasons stated above, the Court DENIES Plaintiff’s motion. Dkt. # 9.

DATED this’) “aay of June, 2019.

LLL A fw

The Honorable Richard M, Jones
United States District Court Judge

ORDER -— 4

 
